El Juez Peesidehte Se. Heeháhdez,
emitió la opinión del tribunal.
Por escritura pública de agrupación de fincas No. 9 otor-gada en esta ciudad'de San Juan a 26 de abril del corriente año 1915 ante el notario Frank Antonsanti Capó, hizo constar doña Mariana Valladares Colón, viuda de Hoaré, que era dueña de un solar radicado en el barrio de Santurce de esta ciudad con superficie de 681 metros 25 centímetros cuadrados, y de otro solar con casa habitación en el propio barrio de San-turce, con 18 varas de frente a la carretera y su fondo hasta llegar al mar por la parte Sur, sin que se exprese su cabida, ambos solares inscritos en el registro de la propiedad; que del segundo solar había cedido al ferrocarril de circunvala-ción dos parcelas a ambos lados de la vía, de 83 metros 25 cen-*47tímetros cuadrados y 236 metros, cuarenta centímetros cua-drados, respectivamente, inscritas ambas en el registro; que también había vendido del mismo a la American Railroad Company of Porto Rico una parcela de 7,794 metros 67 cen-tímetros también inscrita en el registro; que igualmente hizo venta de otro pedazo de terreno del propio solar con super-ficie de 4000 metros 41 decímetros cuadrados (sic), sin que se exprese que tal venta ha sido inscrita en el registro; y que las dos parcelas de que actualmente era dueña estaban unidas y formaban un solo cuerpo por lo que había resuelto agrupar-las como las agrupaba, para que se inscribieran en el registro de la propiedad bajo un solo número y como una sola finca en la forma siguiente:
“Parcela de terreno en el barrio de Santurce, término municipal de San Juan, compuesta de treinta y cinco mil metros cuadrados y una' casa de madera techada de zinc; dicho solar colinda por el Norte con la carretera y vía del tranvía eléctrico, por donde mide veinte y cinco metros;- por el Este colinda con terrenos y casa de Salvador Suau en cuatrocientos ochenta metros y con Trueba y Olivas en noventa y siete metros con tres décimos-; por el Sud, cuarenta y dos metros con diez décimos, con solar de los señores Truebas y Olivas; y en cuarenta y cuatro metros con una calle en proyecto que la separa de la vía de la American Railroad Company of Porto Rico; por el Oeste con una calle en proyecto que la separa de terreno de la Sucesión Hernández, en una .distancia de cuatrocientos, sesenta y cinco metros ochenta y cinco centésimas, y también por este costado con solar del Doctor Francisco Goenaga y solar de María Enriqueta Hoaré y Valladares, en una extensión entre ambos solares, de cien metros. ’ ’
Presentada en el Registro de la Propiedad de San Juan, Sección Ia., para su inscripción, el anterior documento, el registrador la denegó por medio de nota que a la letra dice así:
“Denegada la inscripción del anterior documento por los defectos insubsanables siguientes: -Primero. Porque no habiéndose hecho la segregación de cuatro mil metros cuarenta y un decímetros cuadra-dos que expresa el título, y no constando' del registro la cabida de *48la finca de la que aquella debe efectuarse, no puede conocerse el número de metros que como resto de la misma finca pueda ser objeto de la agrupación. Segundo. Porque la cabida de treinta y cinco mil metros que se dá a la finca resultante de la agrupación parece estar equivocada, por cuanto, heebo el correspondiente cálculo con arreglo a las medidas de los lados consignadas en la descripción, arroja sólo una cabida, salvo error u omisión, de treinta y un mil setecientos-catorce metros noventa y dos .centímetros cuadrados, inferior en tres mil doscientos ochenta y seis metros a la atribuida a la finca agrupada. Tercero. Porque no se describe el resto que se ha querido agrupar de la finca descrita en segundo lugar en el documento', y Cuarto. Porque no existe causa que haga necesaria 'la agrupación que se efectúa para quedar el inmueble inscrito a favor de la misma dueña de las fincas que lo constituyen. Se ha extendido la .anotación pre-ventiva correspondiente por cuatro meses, al folio 113 del Tomo 15 de Santurce Sud, finca 555, anotación letra A. San Juan, mayo 27 de 1915. El Registrador Sustituto. Emigdio S. Ginorio.”
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto por doña Mariana Valladares viuda de Iíoaré.
Opinamos qu.e la nota recurrida se sostiene por los tres primeros motivos que en ella se consignan, pero no por el cuarto.
Si del registro no aparece haberse hecho del segundo solar de que se deja hecho mérito, la segregación de los 4,000 metros 41 decímetros cuadrados (sic) vendidos a Truebas y Oli-va, y tampoco consta del registro la cabida de dicho solar, resulta desconocido el número de metros que de dicho solar quedan después de verificada tanto esa segregación como las de las dos parcelas cedidas al ferrocarril de circunvalación y la de la otra parcela vendida a la American Railroad Company of Porto Eico.
T al registrador importaba saber cuál era el número de metros que quedaba del segundo solar después de verificadas las segregaciones a que se refiere'la’escritura de 26 ,de abril del corriente añq, para poder determinar si es.e resto de,me-tros sumado a.los 681 metros 25 centímetros del-primer solar *49dan o no la superficie de 35,000 metros cuadrados que afirma la recurrente ser la cabida de la finca agrupada.
Tratándose como se trata en el presente caso de una es-critura de agrupación de fincas, una de ellas con cabida cono-cida en el registro, y la otra sin conocerse, con la particulari-dad de haberse segregado parcelas con cabida determinada,,' se hace preciso saber cual es la cabida que queda a la finca de que se fian segregado las parcelas, para así poder apreciar si la cabida que se da a la nueva finca formada por la agru-pación, se ajusta o nó a la verdad y realidad de los hechos y a los asientos del registro.
Se afirma en la escritura cuya inscripción ha sido dene-gada que. la nueva finca formada >por agrupación tiene una cabida de 35,000 metros cuadrados mientras que el registrador sostiene que esa cabida parece estar equivocadaj pues hecho el cálculo correspondiente con sujeción a las medidas de los lados consignadas en la descripción, sólo se obtiene una ca-bida, salvo error u omisión, de 31,714 metros 92 centímetros cuadrados, inferior en 3,286 metros a la que se atribuye a la nueva finca.
Contra esa afirmación del registrador manifiesta la recu-rrente en su alegato que persona perita en la materia como lo.es un ingeniero le ha dicho que dentro del perímetro mar-cado en la escritura existe el número de metros que en ella se consigna. Este tribunal no es el llamado a definir cuál es la parte equivocada, si el registrador o la recurrente; pero opinamos que si la interesada deseaba inscribir la niedida superficial exacta de la finca agrupada, estaba en el deber de presentar al registrador certificación exacta de la mensura, expedida por perito competente.
La descripción del resto que quedara del segundo solar después de segregadas las parcelas del mismo que dejaron de pertenecer a doña Mariana Valladares ha debido hacerse en la escritura ya que no constaba del registro, para su debida identificación.
*50En cuanto al último motivo de la nota recurrida no existe en la Ley Hipotecaria ni en su reglamento, precepto álguno que exija causa para verificar la agrupaciónn de fincas. Bas-ta la conveniencia o la volunntad del dueño siempre que llene los requisitos necesarios para que mediante la reunión o aglo-meración territorial de diferentes inmuebles o raíces inscritos con número distinto pueda constituirse una sola finca.
Por las razones expuestas es de confirmarse la nota recu-rrida, menos en la parte relativa al cuarto motivo que le sirve-de fundamento.

Confirmada la nota recurrida menos en la parte relativa al cuarto■ motivo.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutcliiso-n.